UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 14, 2013 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 14, 2013, Supertel Hospitality, Inc. issued a press release on its earnings for the quarter ended June 30, 2013.The press release is furnished as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release dated August 14, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:August 14, 2013 By:/s/ Corrine L. Scarpello Name: Corrine L. Scarpello Title:Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release dated August 14, 2013.
